DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
The Office action is in reply to the Applicant’s Response after Final filed 29 December 2021.  The Applicant has cancelled claims 1, 3, 8 and 19; added claims 22-24; and amended claims 2, 4-7, 9-18 and 20-21.  Claims 2, 4-7, 9-18, and 20-24 are pending and have been allowed for the reasons as explained below.
 
Reasons for Allowance
The closest prior art are as follows: Prakash et al (US Patent Publication No. 2016/0196756 A1; hereinafter Prakash) and Collins et al (US Patent Publication No. 2021/0129982 A1; hereinafter Collins)..
The following is an examiner’s statement of reasons for allowance:  
Prakash in view of Collins teaches the limitations including, “a computer implemented method comprising: examining data specifying a plurality of alternative candidate routes for travel by an unmanned aerial vehicle (UAV) from a current location of the UAV to a destination location; and
a system comprising: a memory; at least one processor in communication with the memory; and program instructions executable by one or more processor via the memory to perform a method;
a computer program product comprising: a computer readable storage medium readably by one or more processing circuit and storing instructions for execution by one or more processor for performing a method;
selecting one of the alternative candidate routes as a selected route for travel by the UAV; and controlling the UAV so that while the UAV travels along the selected route the UAV emulates a ground based vehicle (GBV); wherein the UAV travels along the selected route wherein the UAV follows a GBV [at a low altitude and a specified distance of travel]; 
wherein the controlling the UAV includes controlling the UAV so that the UAV operates in a GBV emulation mode, wherein the GBV emulation mode is characterized by the UAV emulating appearance of a GBV” in claims 20, 21 and 24;
 “the computer implemented method of claim 21, wherein the method includes detecting traffic density in an area about a current location of the UAV, and wherein the controlling the UAV includes controlling the UAV so that the UAV operates in a GBV emulation mode, wherein the GBV emulation mode is characterized by the UAV emulating appearance of a GBV, the emulating including the UAV projecting a light pattern in an area about the UAV to enlarge an apparent size of the UAV” in claim 12; 
“the computer implemented method of claim 21, wherein the method includes detecting a frequency of a vehicle type in an area about a current location of the UAV using image data of an IoT camera sensor of the UAV, and wherein the controlling the UAV includes controlling the UAV so that the UAV operates in a GBV emulation mode, wherein the GBV emulation mode is characterized by the UAV emulating appearance of a GBV, the emulating including the UAV projecting a light pattern in an area about the UAV to enlarge an apparent size of the UAV” in claim 14;
“the computer implemented method of claim 21, wherein the method includes is characterized by one or more of the following selected from the group consisting of (a) determining that the UAV is approaching the destination, and (b) determining that the UAV is approaching the destination, and in response to the determining activating a projector system of the UAV to project a light pattern in an area at the destination, the light pattern indicating an area for landing by the UAV” in claim 16;

(claims 20, 21 and 24) “projecting a holographic light pattern, the holographic light pattern having a shape of a four wheel motor vehicle”;
(claims 22 and 23), “wherein the controlling the UAV includes controlling the light pattern in dependence on the detected traffic density in the area about the location of the UAV”; in combination with the remaining elements and features of the claimed invention. 
With regards to above said claim limitations, the closest prior art are as follows: Prakash et al (US Patent Publication No. 2016/0196756 A1; hereinafter Prakash) and Collins et al (US Patent Publication No. 2021/0129982 A1; hereinafter Collins) and the prior art is missing to teach the above said claim limitations with regards to claims 12, 14 and 20-24. Claims 2, 4-7, 9-18, 22-23 depend upon claim 20 and 21 and therefore they are allowable based on their dependency. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924. The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. George Blasiak, Reg. No. 37,283 on January 28, 2022.

[CLAIMS]
1. (Cancelled Without Prejudice or Disclaimer)  

2. (Currently Amended) The computer implemented method of claim 21, 

3. (Cancelled Without Prejudice or Disclaimer)  

4. (Currently Amended) The computer implemented method of claim 21, 

5. (Currently Amended) The computer implemented method of claim 21, 

6. (Currently Amended) The computer implemented method of claim 21, the light pattern in an area about the UAV to enlarge an apparent size of the UAV.  

7. (Currently Amended) The computer implemented method of claim 21, wherein method includes (a) controlling the UAV to travel along the selected route in a GBV emulation mode in which the UAV adheres to traffic rules, and in which the UAV projects the light pattern about itself to emulate an appearance of a GBV; (b) obtaining data of a traffic condition ahead of a current location of the UAV; and (c) in response to the traffic condition controlling the UAV to operate in an aerial navigation mode in which the UAV aerially navigates away from the roadway currently occupied by the UAV in the GBV 2Application No.: 16/282,355Docket No.: END820161625US01 emulation mode to avoid the traffic condition.  

8. (Cancelled Without Prejudice or Disclaimer)  

9. (Currently Amended) The computer implemented method of claim 21, the light pattern in an area about the UAV to enlarge an apparent size of the UAV.  

10. (Currently Amended) The computer implemented method of claim 21, 

11. (Previously Presented) The computer implemented method of claim 21, wherein the examining data specifying a plurality of alternative candidate routes include examining data of (a) one or more aerial candidate route for travel by the UAV exclusively in an aerial navigation mode by the UAV, (b) one or more ground based candidate route for travel by the UAV exclusively in a GBV emulation navigation mode, and (c) one or more hybrid candidate route for travel by the UA, each of the one or more hybrid candidate route including at least one aerial based route segment for travel by the UAV exclusively in an aerial navigation mode, and at least ground based route segment for travel by the UAV exclusively in a GBV emulation navigation mode.  

12. (Currently Amended) The computer implemented method of claim 21, wherein the method includes detecting traffic density in an area about a current location of the UAV, the light pattern in an area about the UAV to enlarge an apparent size of the UAV, wherein the controlling the UAV includes controlling the light pattern in dependence on the detected traffic density in the area about the location of the UAV.

13. (Currently Amended) The computer implemented method of claim 21, wherein the method includes detecting ambient brightness in an area about a current location of the UAV, the light pattern in an area about the UAV to enlarge an apparent size of the UAV, wherein the controlling the UAV includes controlling the light pattern in dependence on the detected ambient brightness in the area about the current location of the UAV.  

14. (Currently Amended) The computer implemented method of claim 21, wherein the method includes detecting a frequency of a vehicle type in an area about a current location of the UAV using image data of an IoT camera sensor of the UAV, the light pattern in an area about the UAV to enlarge an apparent size of the UAV, wherein the controlling the UAV includes controlling the light pattern in dependence on the frequency of the vehicle type in the area about the current location of the UAV.  

15. (Currently Amended) The computer implemented method of claim 21, wherein the method includes detecting social sentiment of persons associated to a region encompassing a current location of the UAV, the light pattern in an area about the UAV to enlarge an apparent size of the UAV, wherein the controlling 

16. (Currently Amended) The computer implemented method of claim 21, wherein the method includes is characterized by one or more of the following selected from the group consisting of (a) determining that the UAV is approaching the destination, and in response to the determining activating a projector to project the light pattern in an area of a vehicle parking space at the destination, the light pattern emulating an appearance of a four wheeled motor vehicle parked at the vehicle parking space and (b) determining that the UAV is approaching the destination, and in response to the determining activating a projector system of the UAV to project a light pattern in an area at the destination, the light 4pattern indicating an area for landing by the UAV.  

17. (Previously Presented) The computer implemented method of claim 21, wherein the examining and selecting are iteratively performed, and wherein the method includes in response the examining controlling the UAV so that navigation mode of UAV transitions from GBV emulation mode to an aerial navigation mode, wherein the examining includes shoring routes of the plurality of candidate routes based on multiple factors that include (a) time to travel to the destination; (b) energy consumption, (c) aesthetic impact; and (d) safety.  

18. (Currently Amended) The computer implemented method of claim 21, 

19. (Cancelled Without Prejudice or Disclaimer).  

20. (Original) A system comprising: a memory; at least one processor in communication with the memory; and program instructions executable by one or more processor via the memory to perform a method comprising: 5Application No.: 16/282,355Docket No.: END820161625US01 examining data specifying a plurality of alternative candidate routes for travel by an unmanned aerial vehicle (UAV) from a current location of the UAV to a destination location; selecting one of the alternative candidate routes as a selected route for travel by the UAV; and controlling the UAV so that while the UAV travels along the selected route the UAV emulates a ground based vehicle (GBV), wherein the controlling the UAV includes controlling the UAV so that the UAV operates in a GBV emulation mode, wherein the GBV emulation mode is characterized by the UAV emulating appearance of a GBV, the emulating including projecting a holographic light pattern, the holographic light pattern having a shape of a four wheel motor vehicle.  

21. (Currently Amended) A computer implemented method comprising: examining data specifying a plurality of alternative candidate routes for travel by an unmanned aerial vehicle (UAV) from a , wherein the controlling the UAV includes controlling the UAV so that the UAV operates in a GBV emulation mode, wherein the GBV emulation mode is characterized by the UAV emulating appearance of a GBV, the emulating including projecting a holographic light pattern, the holographic light pattern having a shape of a four wheel motor vehicle.  

22. (New) The computer implemented method of claim 21, wherein the controlling the UAV includes controlling the light pattern in dependence on the detected traffic density in the area about the location of the UAV.  

23. (New) The system of claim 20, wherein the controlling the UAV includes controlling the light pattern in dependence on the detected traffic density in the area about the location of the UAV.  

24. (New) A computer program product comprising: a computer readable storage medium readably by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: examining data specifying a plurality of alternative candidate routes for travel by an unmanned aerial vehicle (UAV) from a current location of the UAV to a destination location; selecting one of the alternative candidate routes as a selected route for travel by the UAV; and controlling the UAV so that while the UAV travels along the selected route the UAV emulates a ground based vehicle (GBV), wherein the controlling the UAV includes controlling the UAV so that the UAV operates in a GBV emulation mode, wherein the GBV emulation mode is characterized by the UAV emulating appearance of a GBV, the emulating including projecting a holographic light pattern, the holographic light pattern having a shape of a four wheel motor vehicle.





/Tischi Balachandra/Examiner, Art Unit 3662

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668